Title: From James Madison to Edward Everett, 19 March 1823
From: Madison, James
To: Everett, Edward


        
          Dear Sir
          Montpellier Mar. 19. 1823
        
        I recd. on the 15th. your favor of the 2d. instant; with the little pamphlet of remarks on your brothers work on Europe.
        The pamphlet would have been much improved by softer words and harder arguments. To support its construction of the 18th. art: of the Treaty of 1794. the writer ought to have shewn that there are cases in which provisions become contraband according to the Law of Nations; and that the cases are of such recurrence and importance, as to make them a probable object of such an article. He does not point at a single one.
        If he be not right in contending that the U.S. always resisted the rule of 1756. he is still more astray in saying that G.B. relinquished it. The indemnities for violations of the rule allowed by the Joint Commissioners, can be no evidence of the fact. Their awards might be the result of the casting vote on the American side; or the concurrence of the British side, the result of the individual opinions of honest umpires. That the British Govt. made no such relinquishment, is demonstrated by the reasonings & adjudications of Sr. Wm. Scott, whether he be regarded as the organ, or as the oracle of his Govt. There is no question of public law, on which he exerts his talents with more pertinacity than he does, in giving effect to the rule of ’56. in all its ductile applications to emerging cases. His testimony on this point admits no reply. The payment of the awards of the Board, by the British Govt. is an evidence merely of its good faith; the more to its credit, the more they disappointed its calculations & wishes.
        Our University has lately recd a further loan from the Legislature, which will prepare the Buildings for ten professors, & about 200 Students. Should all the loans be converted into donations at the next Session, as is generally expected, but for which no pledge has been given, the Visitors, with the annuity of $15.000 settled on the Institution will turn their

thoughts towards opening it, and to the preliminary engagement of Professors.
        I am not surprized at the dilemma produced at your University, by making Theological Professorships an integral part of the System. The anticipation of such an one, led to the omission in ours; the Visitors being merely authorized to open a public Hall for religious occasions, under impartial regulations; with the opportunity to different Sects to establish their Theological Schools, so near that the Students of the University may respectively attend the religious exercises in them. The Village of Charlottesville, where different Religious Worships will be held, is also so near that resort may be conveniently had to them.
        A University with Sectarian professorships, becomes of course, a Sectarian Monopoly: with professorships of rival sects, it would be an arena of Theological Gladiators: without any such professorship, it must incur, for a time at least, the imputation of irreligious tendencies if not designs. The last difficulty was thought more manageable, than either of the others.
        On this view of the subject, there seems to be no alternative but between a public University without a Theological professorship, or Sectarian Seminaries without a University.
        I recollect to have seen, a great many years ago, a project of a paper by Govr Livingston, father of the present Judge, intended to comprehend & conciliate College Students of every denomination, by a Form composed wholly of texts & phrases of Scripture. If a trial of the expedient was ever made, it must have failed, notwithstanding its winning aspect, from the single cause, that many sects reject all set forms of worship.
        The difficulty of reconciling the Xn mind to the absence of religious Tuition from a University, established by Law & at the common expense, is probably less with us than with you. The settled opinion here is that religion is essentially distinct from Civil Govt. and exempt from its cognizance; that a connexion between them is injurious to both; that there are causes in the human breast, which ensure the perpetuity of religion without the aid of the law; that rival sects with equal rights, exercise mutual censorships in favor of good morals; that if new sects arise with absurd opinions or overheated imaginations, the proper remedies lie in time, for-bearance, and example: that a legal establishment of Religion without a toleration, could not be thought of, and with a toleration, is no security for public quiet & harmony, but rather a source itself of discord & animosity: and finally, that these opinions are supported by experience, which has shewn that every relaxation of the Alliance between Law & Religion, from the partial example of Holland, to its consumation in Pennsylvania, N. Jersey &c. has been found as safe in practice as it is sound in Theory. Prior to the Revolution, the Episcopal Church was established by law in this State. On the Declaration of Independence it was left with all other

Sects, to a self-support. And no doubt exists, that there is more religion among us now than there ever was before the change, & particularly in the Sect which enjoyed the legal patronage. This proves rather more than that the law is not necessary to the support of Religion.
        With such a public opinion, it may be expected that a University with the feature peculiar to ours, will succeed here if any where. Some of the Clergy did not fail to arraign the peculiarity; but it is not improbable that they had an eye to the chance of introducing their own Creed into the Professor’s Chair. A late Resolution for establishing an Episcopal School within the College of Wm. & Mary, tho’ in a very guarded manner, drew immediate animadversions from the press, which if they have not put an end to the project, are a proof of what would follow such an experiment in the University of the State, endowed & supported as this will be altogether by the public authority and at the common expence.
        I know not whence the rumour sprang of my being engaged in a political History of our Country. Such a task, could I presume on my capacity, belongs to those who have more time before them, than the remnant to which mine is limited. On reviewing my political papers, & correspondences, I find much that may deserve to be put into a proper state for preservation, and some things, that may not in equal amplitude be found elsewhere. The case is doubtless the same with other individuals, whose public lives have extended thro’ the same long, & pregnant period. It has been the misfortune of history that a personal knowledge and an impartial judgment of things, can rarely meet in the historian. The best history of our country therefore must be the fruit of contributions bequeathed by cotemporary actors and witnesses, to successors who will make an unbiased use of them. And if the abundance and authenticity of the materials which still exist in private as well as public repositories among us should descend to hands capable of doing justice to them, the American History may be expected to contain more truth, and lessons certainly not less valuable, than that of any Country or age whatever.
        I have been so unlucky as not yet to have recd. the nos. of the N. A. Review written for. I expect them every moment: but the delay has deprived me as yet, of the Criticism in that work, on your Brothers Book.
        The difference to which you allude, between the profits of authorship in England and in the U.S. is very striking. It proceeds mainly, no doubt, from the difference of the area over which the population is spread, and of the manner in which the aggregate of wealth is distributed, in the two Countries. The number of people in this is perhaps equal to that in England, and the number of readers, of popular works at least, probably not less, if not greater. But in their scattered situation, they are with more difficulty supplied with new publications, than where they are condensed within an easy reach of them, and where indeed, a vast proportion, being

in the metropolis, are on the same spot with the printing offices. But the unequal division of wealth in England enters much into the advantage given there to authors & Editors. With us there are more readers than buyers of Books. In England there are more buyers than Readers. Hence those gorgeous Editions, which are destined to sleep in the private libraries of the Rich, whose vanity aspires to that species of furniture; or who give that turn to their public spirit and patronage of letters.
        Whatever may be the present obstacles to the diffusion of literature in our Country, it is a consolation, that its growing improvements are daily diminishing them, and that in the mean time individuals are seen making generous efforts to overcome them. With my wishes for the success of yours, I repeat assurances of my esteem & cordial respects
        
          James Madison
        
      